i department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jan legend - taxpayer a taxpayer b attorney c individual d company m company n company o amount amount amount amount amount amount amount amount plan x state t iray iraz settlement agreement a dear this is in response to a letter dated date as supplemented by correspondence dated march october and date and date submitted on your behalf by your authorized representative requesting a ruling regarding the status of contributions to your individual_retirement_account ira you submitted the following facts and representations in connection with your request _having attained age taxpayer b a resident of state t died on prior to his death taxpayer b participated in plan x a plan qualified under sec_401 of the internal_revenue_code the code taxpayer a taxpayer b’s spouse was the - sole beneficiary of taxpayer b’s assets in plan x following taxpayer b’s death taxpayer a’s estate_tax attorney recommended that she establish an ira at company m with individual d and or his associate as her financial advisor and transfer the assets in plan x to the ira accordingly taxpayer a established ira y at company m with individual d and his associate listed as her financial advisors on date amount was distributed from plan x to taxpayer a and directly rolled over to ira y in a trustee-to-trustee transfer over the next four and a half years individual d advised taxpayer a regarding investing the assets originally rolled over to ira y beginning in at individual d’s recommendation that she diversify her investments taxpayer a liquidated ira y and invested and reinvested the assets in various ira_annuities in individual d suggested that taxpayer a further diversify her portfolio by investing her assets in real_estate through tax qualified rollovers from her ira_annuities in response to individual d’s advice taxpayer a liquidated the remaining assets in her ira_annuities and wrote checks to individual d individual d’s company company n and another entity in january of taxpayer a’s daughter a certified_public_accountant audited her mother’s accounts because she became concerned that her mother’s ira assets were becoming depleted due to improper handling she found that taxpayer a’s ira assets had not been invested in real_estate and that some of taxpayer a’s checks had been deposited into the personal checking account of individual d’s sister it was also discovered that individual d had been fired from company m in although he had continued to represent himself as an employee of company m and company m had failed to notify taxpayer a of his removal during the four and a half year period under individual d’s financial management the amount of taxpayer a’s original investment net of withdrawals in amount for her living_expenses decreased by percent from amount to amount resulting in a loss of amount in january of taxpayer a represents that to try to dissuade taxpayer a from taking legal action against him individual d made payments totaling amount almost all of which was 9quz paid to taxpayer a in calendar_year on date on the advice of taxpayer a’s attorney attorney c taxpayer a deposited a portion of this amount amount into ira z with company o on date attorney c filed a lawsuit against individual d’s company n seeking a full accounting and detailed explanation of on date attorney c filed taxpayer the disposition of taxpayer a’s ira assets a’s statement of claim for arbitration with the national association of securities dealers inc against company m requesting damages for losses suffered by taxpayer a the claim was based on several provisions of state t’s securities law including reckless conduct negligent supervision breach of fiduciary duty and breach of contract in the claim taxpayer a alleged that individual d stole and misappropriated the assets originally invested in ira y net of her withdrawals resulting in remaining assets of amount in addition to the amounts reimbursed by individual d as of the date of the filing on date taxpayer a entered into a final settlement settlement agreement a with individual d company m company n and other potential defendants associated with individual d under the terms of settlement agreement a company m paid taxpayer a an additional_amount amount to settle all of her claims against the parties to the agreement amount was paid to taxpayer a on date and transferred directly from company m to ira z on date state t brought a criminal action against individual d for forgery fraud theft and unlawful actions by a fiduciary in connection with individual d’s handling of taxpayer a’s ira assets individual d pleaded guilty to elements of the crimes of attempted unlawful dealing of property and attempted forgery including unlawful dealing in property entrusted to him as a fiduciary based upon the foregoing you request a ruling that amount and amount be considered restorative payments to ira z and not subject_to the rules for contributions or rollovers to iras with respect to the requested letter_ruling sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in sec_402 sec_403 sec_403 or sec_457 e no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual revrul_2002_45 2002_2_cb_116 rev_rul applies a facts_and_circumstances_test to determine whether a payment to a plan qualified under code sec_401 is a restorative payment or a contribution to the plan under revrul_2002_45 payments made merely to replenish a participant’s account in a defined_contribution_plan after investment losses are to be treated as contributions on the other hand payments that are made to restore some or all of the account's losses due to an action or failure to act that creates a reasonable risk of liability are restorative in addition in order to be a restorative payment the payment does not payments need to be the result of legal action it only needs to be made as a result of a reasonable determination that there is a reasonable risk of liability revrul_2002_45 also provides that the amount of a restorative payment cannot exceed the initial_amount of the investment applying the reasoning of revrul_2002_45 to iras payments to an ira are restorative payments only if the payments are made in order to restore some or all of the ira losses resulting from breach of fiduciary duty fraud or federal or state securities violations such as payments made pursuant to a court-approved settlement or independent third-party arbitration or mediation award in contrast payments made to an ira to make up for losses due to market fluctuations or poor investment returns are generally treated as contributions and not as restorative payments in this case there is ample evidence to indicate that amount and amount were paid to replace taxpayer a’s ira losses due to actions that created a reasonable risk of liability for individual d and company m taxpayer a filed two legal claims alleging illegal conduct one against individual d’s company n and one against company m in connection with these losses at the end of and during when taxpayer a became concerned about the handling of her ira assets individual d made payments to taxpayer a totaling amount individual d was also a party to settlement agreement a under which an additional_amount was paid to taxpayer a by company m pursuant to a settlement agreement on a date following individual d’s last payment included in amount although company m denied liability in the settlement agreement the parties agreed that upon payment of amount taxpayer a would withdraw her claim filed with the national association of securities dealers and release the parties from all liability associated with the alleged actions or omissions of company thus itis clearthat amount6 m individual d individual d’s sister and company n and amount were paid to restore losses due to actions that created a risk of liability for company m and individual d the portion of amount that was paid to ira z ie amount and amount do not exceed amount the amount of taxpayer a’s original investment in ira y net of withdrawals for her living_expenses and amount assets remaining in her ira thus based on the facts and circumstances in this case we conclude that amounts and are considered restorative payments to ira z and not contributions subject_to the limitations on contributions under code sec_408 or sec_408 the this ruling letter is based on the assumption that taxpayer a’s ira y was an ira described in code sec_408 as represented at all times relevant thereto it also assumes that ira z meets the requirements of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact sincerely yours canton waking carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
